 Case 1:20-cv-00464-RGA Document 61 Filed 11/05/20 Page 1 of 3 PageID #: 418




                         IN THE UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF DELAWARE

 TARGUS INTERNATIONAL LLC,                       )
                                                 )
                Plaintiff,                       )
                                                 )
        v.                                       ) C.A. No. 20-464 (RGA)
                                                 )
 VICTORINOX SWISS ARMY, INC.,                    )
                                                 )
                Defendant.                       )

                      PLAINTIFF’S RESPONSE TO DEFENDANT’S
                      SUBMISSION OF SUBSEQUENT AUTHORITY

       Plaintiff Targus International LLC (“Targus”) hereby submits its response to the

Submission of Supplemental Authority of Defendant Victorinox Swiss Army, Inc. (“Victorinox”)

pursuant to D. Del. L.R. 7.1.2(b). D.I. 59.

       Defendant submits a California decision denying Targus’ motion to strike an inequitable

conduct affirmative defense asserted in another litigation. This decision does not impact the

pending motion to dismiss here challenging Victorinox’s failure to plead facts establishing the

TSA RFI is prior art (D.I. 16), because the California decision did not address that point, instead

it improperly assumed that the TSA RFI was prior art without any factual basis in the pleading.

D.I. 59-1, slip op. at 6 (Targus Int’l v. Everki USA, 8:20-cv-00641 (C.D. Cal. Nov. 3, 2020)). A

party must plead all aspects of inequitable conduct with particularity, including prior art status.

See Exergen Corp. v. Wal-Mart Stores, Inc., 575 F.3d 1312, 1326-27 (Fed. Cir. 2009). Thus, the

California decision is not relevant to the pending motion before this Court.
 Case 1:20-cv-00464-RGA Document 61 Filed 11/05/20 Page 2 of 3 PageID #: 419




                                          MORRIS, NICHOLS, ARSHT & TUNNELL LLP

                                          /s/ Anthony D. Raucci
                                          _________________________________
                                          Jack B. Blumenfeld (#1014)
                                          Anthony D. Raucci (#5948)
                                          1201 North Market Street
                                          P.O. Box 1347
OF COUNSEL:                               Wilmington, DE 19899-1347
                                          (302) 658-9200
Michelle E. Armond                        jblumenfeld@mnat.com
Forrest M. McClellen                      araucci@mnat.com
ARMOND WILSON LLP
895 Dove Street, Suite 300                Attorneys for Plaintiff
Newport Beach, CA 92660                   Targus International LLC
(949) 932-0778

Douglas R. Wilson
ARMOND WILSON LLP
9442 Capital of Texas Highway North
Plaza One, Suite 500
Austin, TX 78759
(512) 267-1663

November 5, 2020




                                      2
 Case 1:20-cv-00464-RGA Document 61 Filed 11/05/20 Page 3 of 3 PageID #: 420




                                CERTIFICATE OF SERVICE

       I hereby certify that on November 5, 2020, I caused the foregoing to be electronically filed

with the Clerk of the Court using CM/ECF, which will send notification of such filing to all

registered participants.

       I further certify that I caused copies of the foregoing document to be served on November

5, 2020, upon the following in the manner indicated:

 Francis DiGiovanni, Esquire                                           VIA ELECTRONIC MAIL
 Thatcher A. Rahmeier, Esquire
 FAEGRE DRINKER BIDDLE & REATH LLP
 222 Delaware Avenue, Suite 1410
 Wilmington, DE 19801
 Attorneys for Defendant

 Kelly J. Fermoyle, Esquire                                            VIA ELECTRONIC MAIL
 FAEGRE DRINKER BIDDLE &REATH LLP
 2200 Wells Fargo Center
 90 South Seventh Street
 Minneapolis, MN 55402
 Attorneys for Defendant




                                             /s/ Anthony D. Raucci
                                             __________________________
                                             Anthony D. Raucci (#5948)
